Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above mentioned appeal for reappraisement consists of Xylene East Yellow P which was appraised as being 160 per cent the tinctorial strength of DuPont Milling Yellow *5426G Concentrated on an American selling price, as defined under the provisions of Section 402 (f) of the Tariff Act of 1930 at $3.71 per pound, net weight.
IT IS FURTHER STIPULATED AND AGREED that the said Xylene Fast Yellow P is only 140 per cent the tinctorial strength of said DuPont Milling Yellow 5G Concentrated and that the correct American selling price for said Xylene Fast Yellow P, as defined under the provisions of Section 402 (f) of the Tariff Act of 1930, is $3.25 per pound, net weight.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement is abandoned as to any other merchandise listed on the invoice, and that this appeal may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the xylene fast yellow P here involved, and that such value was $3.25 per pound, net weight.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be entered accordingly.